An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-17
                        NORTH CAROLINA COURT OF APPEALS

                            Filed:    2 September 2014


JOEL L. COLE, JR.,
Employee,
     Plaintiff

      v.                                      From the North Carolina
                                              Industrial Commission
                                              I.C. No. W67557
UNITED PARCEL SERVICE, INC.,
Employer,

and

LIBERTY MUTUAL INSURANCE CO.,
Carrier,
     Defendants.


      Appeal    by   defendants      from   Opinion    and   Award    entered     16

August 2013 by the North Carolina Industrial Commission.                      Heard

in the Court of Appeals 8 May 2014.


      Patterson Harkavy LLP, by Narendra K. Ghosh, Henry                          N.
      Patterson, and Paul E. Smith, for plaintiff-appellee.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by Jennifer I.
      Mitchell and M. Duane Jones, for defendants-appellants.


      DAVIS, Judge.


      United    Parcel    Service,     Inc.    (“UPS”)    and    Liberty    Mutual

Insurance     Company    (collectively      “Defendants”)       appeal     from   an
                                        -2-
Opinion and Award of the North Carolina Industrial Commission

(“the Commission”) awarding Joel L. Cole, Jr. (“Plaintiff”) (1)

temporary    total    disability       benefits    for    the     period   from   12

December 2009 through 4 February 2010; (2) costs for medical

treatment related to his injury from 11 December 2009 through 4

February 2010; and (3) attorneys’ fees in the amount of 25% of

Plaintiff’s    temporary       total    disability       award.       On   appeal,

Defendants argue that the Commission erred in concluding that

Plaintiff’s lower back condition was causally related to a work-

related injury       suffered on 11 December 2009.                  After careful

review, we affirm the Commission’s Opinion and Award.

                            Factual Background

       At the time of the hearing, Plaintiff was 46 years old.

Plaintiff    began    working   for     UPS   on   30    August    1985.     As   of

December 2009, Plaintiff was a feeder driver.                   This job required

him to drive tractor-trailers approximately 200 to 500 miles per

day.    He was also required to lift up to 70 pounds of dolly1

equipment and to assist in moving packages weighing up to 150

pounds.

       On 11 December 2009, Plaintiff was working at UPS’s North

Wilkesboro    Hub    Center.      His    supervisor,       LaShay    Cross   (“Mr.

1
  A dolly is a piece of equipment used to couple two trailers
together such that they can both be pulled by one tractor.
                                      -3-
Cross”), instructed him to attach two trailers to a tractor and

pull them to the Greensboro terminal.              While lifting a dolly in

order to attach one of the trailers to his tractor, Plaintiff

felt a sharp pain shoot from his left foot up to the back of his

neck.      After a few minutes, the pain lessened and Plaintiff was

able to continue working.         He called Mr. Cross to tell him that

he had suffered an injury.        Plaintiff then drove from Wilkesboro

to   the    Greensboro    terminal,     where   he    dropped   off   the    two

trailers and picked up another trailer to haul to Winston-Salem.

Upon arriving in Winston-Salem, Plaintiff called Mr. Cross a

second time, asking if he could “check out” and go home because

he was still in pain.        After completing his delivery, Plaintiff

returned to his home at around 4:00 a.m.              By this time, the pain

in his back had become so acute that he was having difficulty

walking and “had to crawl in the house.”

      When    Plaintiff   awoke   later     that     morning,   his   pain   had

worsened.      Plaintiff was transported to the emergency room at

Forsyth     Medical   Center.      At    the    emergency   room,     Plaintiff

“complained of back pain, radiating to the left leg, at a 10/10

level of severity.”         Plaintiff was given pain medication and

instructed to rest and stay out of work for four days.
                                             -4-
       On 17 December 2009, Plaintiff was examined by his primary

care    physician,       Dr.   John    Galbreath      (“Dr.    Galbreath”).         Dr.

Galbreath instructed Plaintiff to remain out of work and ordered

a lumbar spine MRI scan.                The MRI scan showed abnormalities

consistent with possible infection,                  significant swelling,          and

severe facet joint degeneration at the L4 and L5 joints on the

left side of his spine.             In light of these findings, Plaintiff

was instructed to go to the hospital.

       On   18    December     2009,    Plaintiff     was     admitted     to   Forsyth

Medical Center, where he came under the care of Dr. Arthur Link

(“Dr. Link”), a specialist in infectious diseases.                         Dr. Link’s

diagnosis        upon   admission      was    back   pain   secondary      to   lumbar

abscess.         Plaintiff was given antibiotics intravenously by a

peripherally inserted central catheter (“PICC”) line.                            During

his hospitalization, Plaintiff developed pain in his left knee.

His knee was aspirated, and gout crystals were found.

       On   24    December     2009,    Plaintiff     was     discharged    from   the

hospital.        On 5 January 2010, Defendants sent Plaintiff to Dr.

Shawn   Dalton-Bethea          (“Dr.   Dalton-Bethea”),        a    pain   management

specialist,       for   a    one-time    evaluation.          Dr.   Dalton-Bethea’s

impression was that Plaintiff’s condition was present before the
                                                  -5-
11 December 2009 incident and that his infection was not the

result of the incident.

     Plaintiff continued to receive antibiotics via a PICC line

administered         by    a     nurse      at    his     home.        On    6     January      2010,

Plaintiff      was    seen        by    Dr.      David    Priest       (“Dr.       Priest”),      Dr.

Link’s partner.                Dr. Priest completed a short-term disability

claim   form     on       26    February         2010,    certifying         that      Plaintiff’s

disability was “due to employment” and began on 12                                          December

2009.     On 9 May 2011, Plaintiff was evaluated by Dr. Thomas

Craig     Derian          (“Dr.        Derian”),         an    orthopedic             surgeon     who

specializes in the lumbar spine and the treatment of infectious

conditions       that          impact    the      spine.          Dr.       Derian        determined

Plaintiff’s condition was “most consistent with underlying facet

joint     degeneration            at     L4-5       and       L5-S1,        with      degenerative

spondylolisthesis,              with    a     work-related        injury         on   11    December

2009,   likely        resulting          in      inflammation      in       that      area,     which

became secondarily infected via some other, unknown, source.”

Plaintiff eventually returned to work on 21 October 2011.

     On     15        February           2010,      Plaintiff           filed         a    workers’

compensation claim.                Defendants denied the claim on 22 March

2010.     On 15 February 2010, Plaintiff submitted a request to the
                                       -6-
North Carolina Industrial Commission that his claim be assigned

for hearing.

      On 14 March 2012, Plaintiff’s case was heard                      by Deputy

Commissioner Robert J. Harris.               On 7 January 2013, the deputy

commissioner      issued      an   Opinion    and    Award,     concluding      that

Plaintiff had sustained a compensable injury to his lower back

as   a   result   of    the    work-related        injury.      Based   on   these

conclusions,      the   deputy       commissioner      issued     an    award     to

Plaintiff that included (1) temporary total disability benefits

for the period from 12 December 2009 through 4 February 2010;

and (2) the requirement that Defendants pay                    for all medical

treatment   he    had   received      from    11    December    2009    through   4

February 2010.

      Defendants appealed the decision to the Full Commission,

which heard the appeal on 12 June 2013.                On 16 August 2013, the

Commission issued its Opinion and Award, with one commissioner

dissenting,    affirming       the   deputy    commissioner’s      decision      and

concluding, in pertinent part, as follows:

            1.   Based upon the preponderance of the
            evidence from the entire record, plaintiff
            has shown that he sustained a compensable
            injury to his low back by specific traumatic
            incident on 11 December 2009.

            2.   Based upon the preponderance of the
            evidence from the entire record, plaintiff
                                -7-
         has shown that his continuing low back
         condition    after    11    December    2009,
         specifically the inflammatory process that
         required his December 2009 hospitalization
         and the ongoing treatment thereafter, was
         the result of a substantial aggravation of a
         pre-existing condition and/or was a direct
         and natural consequence of the 11 December
         2009 injury and was itself thus compensable.

(Citations omitted.)    Defendants filed a timely notice of appeal

to this Court.

                              Analysis

    Defendants argue that the Commission erred in concluding

that Plaintiff’s back condition was causally related to his 11

December 2009 injury.   We disagree.

    Under the Workers’ Compensation Act, the claimant bears the

burden of showing that the injury “arose out of and in the

course of his employment.”    Lewis v. W.B. Lea Tobacco Co., 260
N.C. 410, 412, 132 S.E.2d 877, 879 (1963) (emphasis omitted).

         To be compensable an injury must spring from
         the employment or have its origin therein.
         An injury arises out of the employment when
         it is a natural and probable consequence or
         incident of the employment and a natural
         result of one of its risks, so that there is
         some causal relation between the injury and
         the performance of some service of the
         employment.

Perry v. Am. Bakeries Co., 262 N.C. 272, 274, 136 S.E.2d 643,

645 (1964).
                                                 -8-
       Our review of an Opinion and Award by the Commission is

“limited to consideration of whether competent evidence supports

the    Commission's          findings       of    fact   and       whether    the        findings

support the Commission's conclusions of law.”                                Richardson v.

Maxim Healthcare/Allegis Grp., 362 N.C. 657, 660, 669 S.E.2d
582,     584    (2008).            The    Commission’s         findings       of    fact      are

conclusive on appeal if supported by competent evidence even if

there is evidence to support contrary findings.                           Avery v. Phelps

Chevrolet, 176 N.C. App. 347, 353, 626 S.E.2d 690, 694 (2006).

On appeal, this Court will not “weigh the evidence and decide

the issue on the basis of its weight.                         The court’s duty goes no

further       than     to    determine         whether       the   record     contains       any

evidence tending to support the finding.”                              Smith v. Champion

Int’l,    134    N.C.       App.     180,      182,    517 S.E.2d 164,       166    (1999)

(citation and quotation marks omitted).

       When the Commission relies on expert medical testimony to

make its findings, the expert’s testimony “must be such as to

take    the     case      out   of       the     realm   of    conjecture          and    remote

possibility”         in     order    to    constitute        competent       evidence       of   a

causal relationship between the work-related incident and the

injury.        Rogers v. Lowe’s Home Improvement, 169 N.C. App. 759,
                                 -9-
765, 612 S.E.2d 143, 147 (2005) (citation and quotation marks

omitted).

    In the present case, among the findings of fact made by the

Commission were the following:

            5.   Plaintiff had not had any significant
            low back problems at any time before 11
            December 2009. As of the occurrence of the
            incident in this claim, plaintiff was not
            having any physical problems, other than
            some residual impairment relating to an old
            work-related right ankle injury.   Plaintiff
            was physically active outside of work and
            worked out regularly.

            . . . .

            36. As Dr. Link wrote in a letter dated 20
            January 2010, “(Plaintiff) is a patient whom
            we are seeing in our office for epidural and
            left    paraspinous    muscle   inflammation,
            presumed to be an infectious process.    This
            developed    following   an   injury,   which
            occurred at work, and I feel is a direct
            result of his work-related injury.”    At his
            deposition, Dr. Link confirmed that he felt
            “fairly certain” of his opinion as stated in
            the letter.

            37. Regarding Dr. Dalton-Bethea’s conclusion
            that the infection pre-dated the dolly-
            lifting incident and that the incident
            merely brought the infection to light — that
            essentially plaintiff had a minor back
            strain and an infection simultaneously and
            that one had nothing at all to do with the
            other, or that plaintiff did not even suffer
            a minor back strain and just happened to
            first notice acute pain from an infection as
            he was lifting the dolly — Dr. Link felt
            that such a scenario was possible. Dr. Link
                     -10-
agreed that it was more likely than not that
the infection did pre-date the incident,
although he characterized the question of
when   exactly   the   infection  began   as
“unanswerable.”

38. When asked in his deposition whether
the dolly-lifting incident had a causal
relationship to the condition for which
plaintiff was hospitalized, Dr. Link stated
that there were two possible scenarios —
that the incident caused bruising, which
pre-disposed plaintiff to the development of
the infection; or that the infection was
already in plaintiff’s system, which made
his low back area vulnerable to an injury
and a specific infection, and the incident
“triggered” plaintiff’s condition.    As Dr.
Link further testified, he could not “say
with certainty either way” which scenario
actually occurred.     The Full Commission
finds that the occurrence of either scenario
would be compensable, with the first being
an infection that was a direct and natural
result of a physical injury, and the second
being a substantial aggravation of a pre-
existing condition.

. . . .

41. As Dr. Derian testified, plaintiff’s
findings    were    most     consistent     with
underlying facet joint degeneration at L4-5
and       L5-S1,        with       degenerative
spondylolisthesis,    with     a   work-related
injury on 11 December 2009, likely resulting
in inflammation in that area, which became
secondarily    infected    via    some    other,
unknown, source.      As Dr. Derian further
noted, there may have been gout involvement
as well, as plaintiff had gout, which can
degenerate a joint and thus make it more
vulnerable   to   injury   and/or    create   an
environment where infection can occur.
                     -11-


. . . .

43. As Dr. Derian testified, the dolly-
lifting    incident    was   a    symptomatic
aggravation and/or activation of plaintiff’s
underlying    gout-based   arthritis,    with
subsequent severe inflammation, with or
without    infection.       This    condition
necessitated a very complex sequence of
medical interventions that were required and
that    induced   gradual   improvement    in
plaintiff’s condition.

44. The Full Commission accords more weight
to the causation testimony of Drs. Link and
Derian than to that of Drs. Priest and
Dalton-Bethea.      Dr. Link was plaintiff’s
treating physician throughout the entire
episode,      beginning      early     in    his
hospitalization.      Dr. Derian’s specialty is
the lumbar spine, and his testimony about
the   complex     process   that    occurred  in
plaintiff’s low back in this matter was
thoughtful, cogent and convincing.           Dr.
Priest    did     not    become    involved   in
plaintiff’s     treatment    until    after  his
hospitalization.       Dr. Dalton-Bethea is a
pain management specialist, while Drs. Link
and Derian bring specialties to bear that
are more directly applicable to the facts of
this claim.

. . . .

46. Plaintiff’s medical treatment for his
low   back   condition   at   Forsyth    Medical
Center,    his   hospitalization,     and    his
treatment and diagnostic testing and imaging
with   and/or   at   the   direction    of   Dr.
Galbreath and the physicians with Infectious
Disease Specialists, through 4 February
2010, was all reasonably required to effect
                                     -12-
            a cure, provide relief and/or lessen            the
            period of plaintiff’s disability.

    Based     on   these   factual     findings,   the   Commission   made

conclusions of law stating, in pertinent part, as follows:

            2. Based upon the preponderance of the
            evidence from the entire record, plaintiff
            has shown that his continuing low back
            condition    after   11    December    2009,
            specifically the inflammatory process that
            required his December 2009 hospitalization
            and the ongoing treatment thereafter, was
            the result of a substantial aggravation of a
            pre-existing condition and/or was a direct
            and natural consequence of the 11 December
            2009 injury and was itself thus compensable.
            . . .

            3.   Plaintiff has the burden of showing he
            is unable to earn the same wages he earned
            before the injury, either in the same
            employment or in other employment. . . .
            Plaintiff can meet this burden in one of
            four ways: (1) the production of medical
            evidence that he is physically or mentally,
            as a consequence of the injury, incapable of
            any   employment;   (2)  the  production   of
            evidence that he is capable of some work,
            but that he has, after a reasonable effort,
            been unsuccessful in obtaining employment;
            (3) the production of evidence that he is
            capable of some work but that it would be
            futile to seek other employment because of
            preexisting     conditions,    i.e.,     age,
            inexperience, lack of education; or (4) the
            production of evidence that he has obtained
            other employment at a wage less than that
            earned prior to the injury. Russell v. Lowes
            Product Distrib., 108 N.C. App. 762, 425
S.E.2d 454 (1993).
                                          -13-
            4.   Plaintiff has met his burden of proving
            disability under prong (1) of Russell by
            demonstrating that he was entirely unable to
            work from    12   December 2009 through 4
            February 2010.     He is thus entitled to
            receive     temporary     total   disability
            compensation for said period. N.C. Gen.
            Stat. §§ 97-2(9) and 97-29; Russell v. Lowes
            Product Distrib., 108 N.C. App. 762, 425
S.E.2d 454 (1993).

      Defendants     challenge      the       Commission’s      determination        that

Plaintiff’s    workplace         injury       caused    or    exacerbated      his   back

condition, arguing that the medical testimony in this case was

insufficient to establish causation to the degree required under

the Workers’ Compensation Act.                 Defendants state in their brief

that they are challenging findings of fact 5, 36-38, 41, 43-44,

and 46 and conclusions of law 2-3.                     In essence, however, their

entire   argument     on    appeal       is    that     the   Commission       erred    in

relying on the opinions of Drs. Link and Derian because the

opinions    expressed       by    these       two   doctors     were      impermissibly

speculative.        Therefore, Defendants argue, Plaintiff failed to

establish     the     causal      connection           necessary     to       support    a

conclusion that Plaintiff suffered a compensable injury under

the Workers’ Compensation Act.                We disagree.

      Our   Supreme       Court    has    made      clear     that     “(1)    the   Full

Commission is the sole judge of the weight and credibility of

the   evidence,     and    (2)    appellate         courts    reviewing       Commission
                                         -14-
decisions     are      limited    to    reviewing       whether       any     competent

evidence supports the Commission's findings of fact and whether

the findings of fact support the Commission's conclusions of

law.”     Deese v. Champion Int'l Corp., 352 N.C. 109, 116, 530
S.E.2d 549, 553 (2000).

      Here,      the   Commission      made   it     clear    that    it    deemed   Dr.

Derian’s and Dr. Link’s testimony to be credible.                      In conclusion

of law 2, the Commission determined that Plaintiff’s lower back

inflammation that resulted in his hospitalization and continued

treatment following discharge “was the result of a substantial

aggravation of a pre-existing condition and/or was a direct and

natural    consequence      of    the   11    December       2009    injury    and   was

itself    thus    compensable.”         In    reaching       this    conclusion,     the

Commission       elected   to    give    greater      weight    to    the     causation

testimony of Drs. Link and Derian than to that of Drs. Priest

and   Dalton-Bethea.         In     finding     of    fact    44,    the    Commission

stated:

            Dr. Link was plaintiff’s treating physician
            throughout the entire episode, beginning
            early in his hospitalization.  Dr. Derian’s
            specialty is the lumbar spine, and his
            testimony about the complex process that
            occurred in plaintiff’s low back in this
            matter    was   thoughtful,   cogent    and
            convincing.   Dr. Priest did not become
            involved in plaintiff's treatment until
            after his hospitalization.     Dr. Dalton-
                                        -15-
            Bethea is a pain management specialist,
            while Drs. Link and Derian bring specialties
            to bear that are more directly applicable to
            the facts of this claim.

    Competent evidence supports this finding.                    When asked if he

had an opinion about whether there was a relationship between

Plaintiff’s     injury    and    his   lower       back   condition,   Dr.   Derian

testified as follows:

            My   opinion   is   that   I   believe  that
            [Plaintiff] had underlying degeneration of
            facets and the disk areas at L4-5, and L5-
            S1, the lower two areas of the low back;
            that his lifting injury resulted in . . . an
            environment that then subsequently resulted
            in an infection. I think it is likely that
            he got a hematoma, or that he tremendously
            inflamed an area . . . where gout was
            involved with his spine. Both infection and
            gout are unproven in this case; neither one
            of those has been proven, because we don’t
            know that that is how it happened, despite
            all the treatment . . . like I described
            earlier. And that in the absence of injury,
            he may have never had these symptoms.

    Defendants         argue   that    Dr.    Derian’s     testimony   amounts     to

mere speculation concerning the cause of Plaintiff’s condition

and, for this reason, is insufficient to establish causation.

However, in order for expert medical testimony to constitute

competent evidence on which the Commission may rely, “testimony

attesting   to    medical      certainty      is    not   required.”      Adams    v.

Metals   USA,    168    N.C.    App.   469,    482-83,     608 S.E.2d 357,    365
                                        -16-
(explaining that “[t]he fact that the treating physician in this

case    could   not    state    with   reasonable     medical   certainty      that

plaintiff's accident caused his disability, is not dispositive —

the degree of the doctor's certainty goes to the weight of his

testimony” (citation omitted)), aff’d per curiam, 360 N.C. 54,

619 S.E.2d 495 (2005).          Rather, as we have stated,

            our Supreme Court has created a spectrum by
            which to determine whether expert testimony
            is sufficient to establish causation in
            worker’s    compensation   cases.      Expert
            testimony that a work-related injury “could”
            or “might” have caused further injury is
            insufficient to prove causation when other
            evidence shows the testimony to be “a guess
            or mere speculation.”    However, when expert
            testimony establishes that a work-related
            injury   “likely”   caused   further  injury,
            competent evidence exists to support a
            finding of causation.

Cannon v. Goodyear Tire & Rubber Co., 171 N.C. App. 254, 264,

614 S.E.2d 440, 446-47 (citation omitted), disc. review denied,

360 N.C. 61, 621 S.E.2d 177 (2005).

       Although Plaintiff had a negative aspirate for infection in

his    spine,   this   did     not   prevent    Dr.   Derian,   a    lumbar    spine

specialist,     from    determining      that    Plaintiff’s        injury    likely

caused his lower back condition.                 Dr. Derian testified that

while

            [Plaintiff] is not documented as having an
            infection or gout, . . . he had findings
                                           -17-
             consistent with either gout or infection
             superimposed on degeneration problems of
             spondylolisthesis   at   L4-5,    structurally
             severe facet joint degeneration at L4-5,
             disk degeneration, and spinal stenosis at
             L4-5, L5-S1, with a disk rupture.

      When    asked     if    he    had     an    opinion      concerning        whether

Plaintiff’s       injury     resulted       in    his     ensuing        symptoms    and

treatment, Dr. Derian answered affirmatively and testified as

follows:

             I think that his injury resulted in either
             primary inflammation, hematoma, infection,
             activation of disk degeneration, infection,
             and/or gout, and that this resulted in a
             very    complex    sequence     of    medical
             interventions that were required, including
             initial treatment and then the intermediate
             recovery period,    where inflammation was
             diminishing, as documented by MRI scans
             twice in 2010, and then the recovery . . . .

      “The    decision       concerning       what      weight     to     give   expert

evidence     is   a   duty   for    the    Commission     and      not   this    Court.”

Adams, 168 N.C. App. at 483, 608 S.E.2d at 365.                          As long as a

qualified expert “bases his or her opinions on evidence properly

contained in the record, the Commission is entitled to rely on

that testimony in making its decision.”                   Huffman v. Moore Cty.,

208   N.C.   App.     471,   490,    704 S.E.2d 17,   30   (2010)    (citation

omitted),     disc. review denied, 365 N.C. 328, 717 S.E.2d 397

(2011).      Dr. Derian’s testimony was based on his evaluation of
                                             -18-
Plaintiff as well as his review of Plaintiff’s medical records

and   constituted          more    than      mere    speculation.          Thus,    the

Commission was permitted to rely on Dr. Derian’s testimony as to

causation.

      We likewise reject Defendants’ similar argument regarding

the   Commission’s         reliance     on    Dr.    Link’s     testimony.     In   his

deposition, when asked whether there was a relationship between

Plaintiff’s injury and his subsequent lower back condition, Dr.

Link testified:

              Well, I think it’s an unanswerable question.
              You know, I think it’s a possibility that
              when he did the lifting he caused some
              bruising,   and  that   predisposed  him  to
              getting an infection in that area. I think
              it’s also possible that it could have been a
              preexisting infection, and when he did the
              lifting, it triggered pain because the area
              was vulnerable to the infection.

      Defendants argue that Dr. Link’s testimony was speculative

because he could not testify to a reasonable degree of medical

certainty      which       of     the   two     scenarios       actually     occurred.

However, in finding of fact 38 the Commission recognized that

“the occurrence of either scenario would be compensable, with

the   first    being       an   infection     that    was   a   direct   and   natural

result of a physical injury, and the second being a substantial

aggravation     of     a    pre-existing       condition.”        (Emphasis    added.)
                                            -19-
See Smith, 134 N.C. App. at 182, 517 S.E.2d at 166 (holding

work-related injury that               aggravated preexisting condition was

compensable under Workers’ Compensation Act).

       While    there     may    have    been      conflicting     medical         testimony

about    the    causal     relationship          between      Plaintiff’s          low    back

condition and his work-related injury, it was for the Commission

to weigh the credibility of the witnesses and render a decision.

The    testimony     of   Drs.        Derian    and   Link      served   as    sufficient

evidence      to   support      the     Commission’s         findings     of       fact    and

conclusions of law challenged by Defendants.                             The Commission

chose to give more weight to the testimony of Drs. Derian and

Link than to the testimony of Drs. Dalton-Bethea and Priest.                                We

lack the authority to second-guess its determination as to the

proper weight to be accorded the medical testimony.                            See Chavis

v. TLC Home Health Care, 172 N.C. App. 366, 369, 616 S.E.2d 403,

408 (2005) (noting that “[t]he full Commission’s findings of

fact    are    conclusive       on     appeal      when    supported      by       competent

evidence      even   if    there       is   evidence       to    support       a    contrary

finding”       (citation        and     quotation      marks       omitted)),            appeal

dismissed, 360 N.C. 288, 627 S.E.2d 464 (2006).

                                        Conclusion
                             -20-
    For the reasons stated above, the Commission’s Opinion and

Award is affirmed.

    AFFIRMED.

    Judges HUNTER, JR. and ERVIN concur.

    Report per Rule 30(e).